Contracts; Post Office Star Route contracts; cancellation of contract; administrative remedies; failure to exhaust.— Plaintiff’s temporary Star Route contract and his Star Boute subcontract for haulage of United States mail were cancelled for various infractions of contract provisions. Appeals were not taken to the contracting officer or the Post Office Department Board of Contract Appeals. Plaintiff contends that various sums are due him as a consequence of said contracts. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, without oral argument, the court concludes that plaintiff has failed to exhaust his administrative remedy. (See United States v. Blair, 321 U.S. 730 (1944) and Winder Aircraft Corp. v. United States, 188 Ct. Cl. 799, 802, 412 P. 2d 1270, 1272 (1969).) On October 29, 1971, by order, the court granted defendant’s motion for summary judgment and dismissed the petition.